Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0024] line 6 “slop” should be –slope--.
In the specification at paragraph [0036] lines 1+ “zero reference line 141” should be –zero reference line 145—as shown in the figures and starting at line 2 “graduated angular lines 145” should be --graduated angular lines 141—as shown in the figures or the labeling of the items in the figures need to be changed to match the specification.
In the specification at paragraph [0039] line 2 “of” should be deleted before –both—to clarify the sentence.
Appropriate correction is required.
Claim Objections
Claims 4, 7, 8, 10, and 11 are objected to because of the following informalities: 
Claim 4 is objected to at line 3 for a double recitation of “a second direct” making it unclear if this is the same direction as the second direction set forth in claim 3 or a 
Claim 7 is objected to for a lack of antecedent basis for “the second surface”.  The second surface was defined in claim 6 however, claim 7 depends from claim 5.
Claim 8 is objected to for a lack of antecedent basis for “the second surface”.  The second surface was defined in claim 6 however, claim 8 depends from claim 5.
Claim 10 is objected to for a lack of antecedent basis for “the printing layer”.  The printing layer was defined in claim 9 however, claim 10 depends from claim 7.
Claim 11 is objected to for a lack of antecedent basis for “the white printed sub-layer”.  The white printed sub-layer was defined in claim 10 however, claim 11 depends from claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is vague and indefinite at line 13 because the phrase “from toward” make it unclear if the first reference feature is visible though the transparent body from 
Claim 17 is vague and indefinite at line 15 because the phrase “from toward” make it unclear if the second reference feature is visible from or toward the first planar face (it would seem from the rest of the disclosure that the second reference feature is visible on the first planar face which could be stated as from or toward the first planar face).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rank (6,158,135).
The device as claimed is disclosed by Rank with a body 10 defining a first planar face within a first bounded area; a first reference feature 52 disposed on the first planar face 41A within the first bounded area and corresponding with a first measurable parameter; a second reference feature 62 disposed on the first planar face 41A within the first bounded area and corresponding with a second measurable parameter; wherein: the first and second reference features are positioned within the first bounded area for placement adjacent an element bearing the respective one of the first and 
With respect to claim 2 Rank discloses the at least one direction is a first direction; and the first bounded area has a first dimension 18 in the first direction corresponding with a dimension of one of the first and second reference features in the first direction, the other of the first and second reference features overlapping with the one of the first and second reference features along the first direction.
With respect to claim 3 Rank discloses the first and second reference features occupy respective areas of the first bounded area, each of the respective areas having a length in a second direction 18 perpendicular to the first direction 14; and the first bounded area has a length 18 in the second direction of at least a sum of the lengths in the second direction of the areas of the first 52 and second reference features 62.
With respect to claim 4 Rank discloses a third reference feature 68 disposed on the first planar face within the first bounded area, corresponding with a third measurable parameter, and having a length in a second direction, wherein: the length of the first bounded area in the second direction is less than a sum of the respective lengths in the second direction of the first, second, and third reference features.
With respect to claim 5 Rank discloses the first 52 and second reference 62 features at least partially overlap in at least two perpendicular directions.
With respect to claim 6 Rank discloses the body is transparent (column 2 lines 38-40) and further defines a second surface opposite first surface; and at least the first reference feature faces the second surface (column 7 lines 13-18 and see figure 3).

With respect to claim 8 Rank discloses the second reference feature faces away from the second surface (bottom as described at column 7 lines 13-18 and shown in figure 3).
With respect to claim 13 Rank discloses a third reference feature 68 disposed on the first planar face within the first bounded area and corresponding with a third measurable parameter; and a fourth reference feature 53 disposed on the first planar face within the first bounded area and corresponding with a fourth measurable parameter.
With respect to claim 14 Rank discloses the first 52 and second 62 reference features each comprise a series of visually-related graphical features arranged according to the respective first and second measurable parameters.
With respect to claim 15 Rank discloses the first reference feature 52 is selected from the group consisting of: 
a plurality of tick marks extending over and equally distributed among a predetermined linear area for measuring length;
a plurality of marks of increasing width extending over a linear area for measuring crack and material width;
a plurality of lines extending from an apex at a predetermined length and distributed over a predetermined angular range for measuring relative slope between two features; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rank (6,158,135) in view of Schafer (6,854,189).
The device as claimed is disclosed by Rank as stated in the rejection recited above for claims 1-8 and 13-15, but lacks the printing layer includes at least one white printed sub-layer (claim 10), an opaque layer (claim 17) for the second reference feature (claim 17 is vague on the arrangement (from/toward)).  Schafer teaches using various opaque layers and colors to make the features visibility better.  Therefore, it .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rank (6,158,135) in view of Albertson et al (6,095,739).
The device as claimed is disclosed by Rank as stated in the rejection recited above for claims 1-8 and 13-15, but lacks the second reference feature includes a nail gauge array accompanied by a conversion chart between Common Nails and Box Nails.
Albertson et al teaches using a reference feature including a nail gauge array accompanied by a conversion chart between Common Nails and Box Nails.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reference feature to the device of Rank to include a nail gauge array accompanied by a conversion chart between Common Nails and Box Nails as taught by Albertson et al to add a the feature of determining nail differentiation.
Allowable Subject Matter
Claims 9, 11, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855